 

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
UNITED STATES OF AMERICA ELECTRONIC CRIMINAL COMPLAINT
(Redacted)

V.

CASE NUMBER: 14-4003 9

Lathaniel Phoenix

 

I, the undersigned complainant, being duly sworn, state that the following is true and correct to

the best of my knowledge and belief:
Count 1

On or about January 3, 2019, in the District of Arizona, within the confines of the Navajo Indian

Reservation, Indian Country, the defendant, LATHANIEL PHOENIX, an Indian, did unlawfully kill
D.S., with malice aforethought.
In violation of Title 18, United States Code, Sections 1153 and 1111.
I further state that I am a sworn law enforcement officer with the Federal Bureau of
Investigation, and that this complaint is based on the following facts:
See Attached Statement of Probable Cause Incorporated By Reference Herein.

Continued on the attached sheet and made a part hereof: x] Yes LC) No
AUTHORIZED BY: Raynette Logan, AUSA Li aL

/o¢ b° yf.
Joshua B. Arndt, Special Agent, FBI . fe (_ ZL . Co. haf
Name of Complainant Sighature of Complainant

Sworn to before me by phone,

(Xn 4 (YA @ 2018 pa at Flagstaff, Arizona
-)

Date City and State

HONORABLE MICHELLE H. BURNS Vhb llr
United States Magistrate Judge

Name & Title of Judicial Officer Signature of Judicial Officer

 

 

 
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
REDACTED AFFIDAVIT

The undersigned, being duly sworn, deposes and states as follows:

1. Your affiant, Joshua B. Arndt, is a Special Agent (SA) of the Federal
Bureau of Investigation (FBI), and is currently assigned to the Flagstaff, Arizona
Resident Agency of the Phoenix, Arizona FBI Division. In the course of his official
duties, your affiant is charged with the investigation of crimes occurring on the
Navajo Nation Indian Reservation within the District of Arizona.

2. The information contained in this affidavit is based on your affiant’s
investigation and knowledge, as well as information derived from reports and
interviews of law enforcement officers and/or witnesses named herein. Because this
affidavit is made for the limited purpose of establishing probable cause, your affiant
has not listed every fact known concerning this investigation.

3. This case involves the investigation of the death of an unknown male,
believed to be D.S. (hereinafter referred to as DS) on the Navajo Indian Reservation
caused by LATHANIEL PHOENIX (hereinafter referred to as PHOENIX), a forty-
four-year (44) year old Navajo male. The incident occurred on or about January 3,
2019, in Tuba City, Arizona, which is within the confines of the Navajo Indian

Reservation (Indian Country) in the District of Arizona. The Navajo Indian Tribe is

a federally recognized Indian tribe.

 
4, On January 8, 2019, the Navajo Department of Public Safety and the
FBI learned that PHOENIX had been arrested for throwing rocks at a residence and
upon being booked into the Tuba City detention center in Tuba City, Arizona, told a
Tuba City police officer that there was dead body in the bathroom of his residence.
PHOENIX gave consent for the officer to go into his residence. The officer
confirmed there was a deceased individual in PHOENIX’s bathroom.

5. On January 8, 2019, PHOENIX was interviewed at the Tuba City
detention center in Tuba City, Arizona, and provided the following information: —
PHOENIX has not used alcohol or drugs since approximately the middle of 2017.
PHOENIX did not know the person he killed, but the deceased person was from
Tonalea/Red Lake. The deceased individual (believed to be DS and hereinafter
referred to as DS) came over at approximately 8:47 p.m., five (5S) or six (6) days
earlier, and knocked on PHOENIX’s door. PHOENIX opened the door and saw DS
standing there by himself. DS came into PHOENIX’s residence and cussed at
PHOENIX. PHOENIX asked DS ifhe was drunk, and DS indicated he was not. DS
told PHOENIX he had been paid some money to kill PHOENIX. PHOENIX later
indicated DS had told him that police officers and PHOENIX’s brother had paid DS
to kill PHOENIX. DS had a knife in his pocket and unfolded it. PHOENIX turned
his back to DS to go into the kitchen, and DS tried to stab PHOENIX’s back but

missed. PHOENIX jumped out of the way and started to move around in the kitchen,

 

 
while DS came at PHOENIX to try and stab him. PHOENIX ran to the back
bedroom, grabbed a shovel handle, and came back out to the living room. DS was
standing in the living room looking for something by PHOENIX’s television.
PHOENIX told DS that he had better watch his back, and before DS could turn
around, PHOENIX hit DS in the back of the head with the shovel handle. DS fell
down by the wood stove. PHOENIX hit DS three (3) to four (4) more times with
the shovel handle while DS was on the ground. PHOENIX took DS’s knife and
started to stab DS with the knife. PHOENIX indicated he knew DS was unconscious
after he hit him the first time with the shovel handle because the shovel handle was
pretty solid. PHOENIX knew he stabbed DS in the arm, the shoulder, and the back
while DS was lying face down. PHOENIX indicated the knife was razor sharp. DS
never made any noise while this was going on, and PHOENIX indicated he thought
it was because DS was “too unconscious.” When PHOENIX was hitting and
stabbing DS, he thought if DS was coming into PHOENIX’s home to try and kill
PHOENIX, then PHOENIX was going to kill DS.

6. PHOENIX stopped stabbing DS when he saw all the blood coming
from DS. PHOENIX then put the knife on the kitchen counter. PHOENIX left DS
on the ground for approximately three (3) hours. During that time, PHOENIX went
to his brother’s house and asked for some cigarettes. PHOENIX said he thought DS

was going to get back up again and tried to move DS around. Later, during the

 
interview, when asked when he thought DS died, PHOENIX said probably when he
was stabbed with the knife because of internal bleeding and blood loss. There was
blood coming from DS. PHOENIX used hot water to clean it up, but it stained the
ground. PHOENIX was asked if PHOENIX could have run out the back door when
he was threatened. PHOENIX agreed that he could have done so, but PHOENIX
said when someone was hired to kill him in his own residence he did not tolerate it
and was going to defend himself.

7. When PHOENIX was arrested, he was carrying the knife that was used
during the killing in his pocket, and law enforcement seized it from him, DS had
some checks in his socks and had a brown crocodile wallet. PHOENIX put them in
a brown drawer. PHOENIX put the body of DS in the bathroom, and DS was covered
with a blanket. PHOENIX said the shovel handle was all bloody and currently in the
back room. PHOENIX did not have any injuries from the incident. PHOENIX was
thinking about disposing of DS’s body at another location. PHOENIX provided
consent for a search of his residence.

8, On January 8, 2019, PHOENIX’s residence was searched by the Navajo
Department of Public Safety Criminal Investigators and FBI. During the search,
investigators discovered multiple items including a wooden handle with red stains

on it in the back room, a stain in the carpet by the woodstove, a deceased individual

 
in the bathroom, and checks and a brown wallet in a drawer containing the driver’s
license of D.S.

9, On January 9, 2019, a probable cause arrest was conducted on
PHOENIX upon his release from tribal custody,

10. Based on the foregoing, your affiant believes that on or about January
3, 2019, in the District of Arizona, within the confines of the Navajo Indian
Reservation, LATHANIEL PHOENIX, an Indian, did knowingly commit Second
Degree Murder, in violation of Title 18, United States Code, Section 1111.

I declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge.

do
ly fe 2 4
lf |
: Va (L- © Ce 4 Ol fv tb Ber

Joshua B. Arndt Date
Special Agent, FBI

SWORN TO AND SUBSCRIBED BEFORE ME on this gt day of
January, 2019,

Y Sworn by Telephone

Date/Time:(_) aren G ZAG Va bbl Spir—~
/ a7 { 4-7

MICHELLE H. BURNS:
United States Magistrate Judge

 
